DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figure 2 shows reference character 22 pointing to what was previously determined to be port 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: claim 1 and 11 recite “said cooling unit is turned” instead of –said cooling unit is turned on--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a low button”, “a medium button”, and “a high button”. Claim 9 is dependent on claim 8 and the claimed limitations were previously claimed in claim it. It is therefore unclear whether claim 9 is claiming additional elements or is referring to the previously claimed elements. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman JR et al. (US 3211216 B2), herein referred to as Coleman.
Regarding claim 1, Coleman discloses a temperature controlled pillowcase assembly for cooling a pillowcase thereby enhancing comfort for a user while sleeping, said assembly comprising: a pillowcase having an open end for insertably receiving a pillow for the purposes of sleeping (Examiner notes Coleman discloses cooling element 81 is contained within a pillowcase along with a pillow, see Col. 8, lines 9-11); a plurality of tubes (tubing 8), each of said tubes being integrated into said pillow case, each of said tubes being in thermal communication with said pillow case (Examiner considers cooling element 81 inserted within a pillowcase as being unified); and a cooling unit (thermopump 14) being in thermal communication with said plurality of tubes (see figure 1), said cooling unit cooling each of said tubes when said cooling unit is turned –on--thereby facilitating said plurality of tubes to cool said pillowcase wherein said cooling unit is configured to cool the user when the user lies on said pillowcase, said cooling unit being remotely positioned with respect to said pillowcase (thermopump 14 is connected to cooling element 81 via flexible tubing 26, 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Kosaka (JP 2020024079 A), herein referred to as Kosaka.
Regarding claim 2, Coleman does not explicitly disclose pillowcase has an outer layer, a middle layer and an inside layer, said outer layer being comprised of a textile, said middle layer being comprised of a resiliently compressible material, said inner layer being comprised of a textile, said middle layer abutting said outer layer, said inner layer being spaced from said middle layer to define a tube space between said inner layer and said middle layer. Kosaka, however, discloses a local air conditioning system comprising sheet-like pillow covers 920A and 920B further comprising a two cloths 921a and 921b sandwiching a soft material of three dimensional structure mesh or sponge or cotton between cloths where tubes 100 are disposed within said space for the purpose of providing a cushioned layer containing the air conditioning tubes that can be placed over a regular pillow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the cloth layers and three dimensional soft material as taught by Kosaka in order to fabricate a cooling device with additional cushioning.
Regarding claim 3, Coleman (in view of Kosaka) teaches each of said tubes is positioned in said tube space between said inner layer and said middle layer of said pillow case, said plurality of tubes being spaced apart from each other and being distributed over an entire length and an .
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Kosaka, and further in view of Monk (US 8397517 B2), herein referred to as Monk.
Regarding claim 4, Coleman (in view of Kosaka) teaches wherein each of said tubes is in fluid communication with a common outlet and a common inlet (see Coleman, flexible tubing 26 and 28). Coleman does not explicitly teach each of said common outlet and said common inlet being fluidly coupled to a port extending through said outer layer of said pillowcase. Monk, however, discloses a heating/cooling system for a motorcycle rider comprising ducting 12 connecting to inlet and outlet couplings 10 and 11 further contained with coupling members 18 and 20 with an automatic shutoff valve 19 and 21 for the purpose of preventing flow in either direction when the coupling members are disconnected from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the coupling members 18 and 20 having shutoff valves 19 and 21 as taught by Monk in order to prevent the flow of fluids when the coupling members are disconnected.
Regarding claim 5, Coleman (in view of Kosaka and further in view of Monk) teaches said cooling unit (see Kosaka, figure 22; cooling device 1010) comprises: a housing having an outer wall (see Kosaka, housing 1700), said outer wall having a vent extending into an interior of said housing (see Kosaka, air intake 1702); and a conduit having a send portion and a return portion (see Kosaka, flexible tube 1012), said send portion being fluidly discrete from said return portion, said conduit being fluidly coupled to said port having said send portion being in fluid communication with said common inlet of said plurality of tubes, said return portion being in 
Regarding claim 6, Coleman (in view of Kosaka and further in view of Monk) teaches a control circuit (see Kosaka, microcomputer 1015) being positioned in said housing; and a pump (see Kosaka, electric pump 1202 connected to tank 1203) being positioned within said housing, said pump having an intake and an exhaust, said pump urging a fluid outwardly through said exhaust when said pump is turned on, said exhaust being fluidly coupled to said send portion of said conduit such that said pump urges the fluid into said plurality of tubes when said pump is turned on, said exhaust being fluidly coupled to said return portion of conduit for retuning the fluid to said pump, said pump being electrically coupled to said control circuit. Examiner notes Kosaka is relied upon for teaching pump 1202 receives water in the direction D201 from the tank 1203 which receives hot water from the cooling pillow and pumps water in the D202 direction back towards the pillow thereby teaching the limitations of the claim. 
Regarding claim 7, Coleman (in view of Kosaka and further in view of Monk) teaches said cooling unit includes a blower being positioned in said housing, said blower being in fluid communication with said pump, said blower blowing air across said pump when said blower is turned on wherein said blower is configured to exchange heat from the fluid with ambient air thereby cooling the fluid, said blower being electrically coupled to said control circuit. Kosaka discloses a cooling unit 1201 fluidly connected to the electric pump and further comprising an electric fan 1251 for the purpose of discharging heat from the system through an exhaust pushing warm air from out of the housing.
Regarding claim 8, Coleman (in view of Kosaka and further in view of Monk) teaches said cooling unit includes: a low button being movably coupled to said housing, said low button being electrically coupled to said control circuit, each of said pump and said blower being turned to a 
Regarding claim 9, Coleman (in view of Kosaka and further in view of Monk) teaches a plurality of light emitters, each of said light emitters being coupled to said housing wherein each of said light emitters is configured to emit light outwardly therefrom, each of said light emitters being electrically coupled to said control circuit (see Kosaka, lamp group Bc). Coleman (in view of Kosaka and further in view of Monk) does not explicitly disclose respective ones of said light emitters being turned on when either said low button, said medium button or said high button is depressed. Examiner notes, however, Kosaka teaches a plurality of lamps on the operation unit 1011a where the circles as seen in figure 23 are interpreted as LED lights indicating the activated features of the cooling unit.
Regarding claim 10, Coleman (in view of Kosaka and further in view of Monk) teaches wherein said cooling unit includes a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to said control circuit, said power cord having a distal 
Regarding claim 11, Coleman discloses a temperature controlled pillowcase assembly for cooling a pillowcase thereby enhancing comfort for a user while sleeping, said assembly comprising: a pillowcase having an open end for insertably receiving a pillow for the purposes of sleeping (Examiner notes Coleman discloses cooling element 81 is contained within a pillowcase along with a pillow, see Col. 8, lines 9-11), a plurality of tubes (tubing 8), each of said tubes being integrated into said pillow case, each of said tubes being in thermal communication with said pillow case (Examiner considers cooling element 81 inserted within a pillowcase as being unified), Coleman does not explicitly teach said pillowcase having an outer layer, a middle layer and an inside layer, said outer layer being comprised of a textile, said middle layer being comprised of a resiliently compressible material, said inner layer being comprised of a textile, said middle layer abutting said outer layer, said inner layer being spaced from said middle layer to define a tube space between said inner layer and said middle layer; each of said tube being positioned in said tube space between said inner layer and said middle layer of said pillow case, said plurality of tubes being spaced apart from each other and being distributed over an entire length and an entire width of said pillowcase. 
Kosaka, however, discloses a local air conditioning system comprising sheet-like pillow covers 920A and 920B further comprising a two cloths 921a and 921b sandwiching a soft material of three dimensional structure mesh or sponge or cotton between cloths where tubes 100 are disposed within said space for the purpose of providing a cushioned layer containing the air 
Coleman teaches each of said tubes being in fluid communication with a common outlet and a common inlet (see Coleman, flexible tubing 26 and 28), but does not explicitly teach each of said common outlet and said common inlet being fluidly coupled to a port extending through said outer layer of said pillowcase. Monk, however, discloses a heating/cooling system for a motorcycle rider comprising ducting 12 connecting to inlet and outlet couplings 10 and 11 further contained with coupling members 18 and 20 with an automatic shutoff valve 19 and 21 for the purpose of preventing flow in either direction when the coupling members are disconnected from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coleman with the coupling members 18 and 20 having shutoff valves 19 and 21 as taught by Monk in order to prevent the flow of fluids when the coupling members are disconnected.
Coleman modified by Kosaka and further modified by Monk teaches a cooling unit (see Kosaka, figure 22; cooling device 1010) being in thermal communication with said plurality of tubes (see Kosaka, flexible tube 1012 connect to a device to be cooled), said cooling unit cooling each of said tubes when said cooling unit is turned –on-- thereby facilitating said plurality of tubes to cool said pillowcase wherein said cooling unit is configured to cool the user when the user lies on said pillowcase, said cooling unit being remotely positioned with respect to said pillowcase (see Coleman and Kosaka, both references teach cooling units are positioned away from cooling  fluidly coupled to said port having said send portion being in fluid communication with said common inlet of said plurality of tubes, said return portion being in fluid communication with said common outlet of said plurality of tubes (Examiner notes the flexible tube 1012 as taught by Kosaka connects to an object to be cooled); a pump being positioned within said housing (see Kosaka, electric pump 1202 connected to tank 1203), said pump having an intake and an exhaust, said pump urging a fluid outwardly through said exhaust when said pump is turned on, said exhaust being fluidly coupled to said send portion of said conduit such that said pump urges the fluid into said plurality of tubes when said pump is turned on, said exhaust being fluidly coupled to said return portion of conduit for retuning the fluid to said pump, said pump being electrically coupled to said control circuit (Examiner notes Kosaka is relied upon for teaching pump 1202 receives water in the direction D201 from the tank 1203 which receives hot water from the cooling pillow and pumps water in the D202 direction back towards the pillow thereby teaching the limitations of the claim); a blower being positioned in said housing, said blower being in fluid communication with said pump, said blower blowing air across said pump when said blower is turned on wherein said blower is configured to exchange heat from the fluid with ambient air thereby cooling the fluid, said blower being electrically coupled to said control circuit (Kosaka discloses a cooling unit 1201 fluidly connected to the electric pump and further comprising an electric fan 1251 for the purpose of discharging heat from the system through an exhaust pushing warm air from out of the housing). 

Coleman, in view of Kosaka and further in view Monk teaches a plurality of light emitters, each of said light emitters being coupled to said housing wherein each of said light emitters is configured to emit light outwardly therefrom, each of said light emitters being electrically coupled to said control circuit, but does not explicitly teach respective ones of said light emitters being turned on when either said low button, said medium button or said high button is depressed. Examiner notes, however, Kosaka teaches a plurality of lamps on the operation unit 1011a where the circles as seen in figure 23 are interpreted as LED lights indicating the activated features of the cooling unit. Finally, Coleman as modified by Kosaka and further modified by Monk teaches a power cord being coupled to and extending away from said housing, said power .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Coleman, Kosaka, and Monk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/9/2022